75 N.Y.2d 877 (1990)
The People of the State of New York, Appellant,
v.
Gary H. Vollick, Respondent.
Court of Appeals of the State of New York.
Argued February 9, 1990.
Decided March 22, 1990.
Howard R. Relin, District Attorney (Robert Mastrocola of counsel), for appellant.
J. Michael Jones and Peter K. Skivington for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for the reasons stated in the memorandum of the Appellate Division (148 AD2d 950).